COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Norfolk, Virginia


GEORGE McLEAN, JR.
                                         MEMORANDUM OPINION * BY
v.   Record No. 1159-98-1             JUDGE JERE M. H. WILLIS, JR.
                                              JUNE 22, 1999
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                      Randolph T. West, Judge

          Jeffrey C. Rountree for appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     On appeal from his conviction of possessing a firearm while

unlawfully selling alcoholic beverages, in violation of Code

§ 4.1-318, George McLean, Jr., contends that the evidence was

insufficient to support his conviction.   We disagree and affirm

the judgment of the trial court.

               On appeal, we review the evidence in
          the light most favorable to the
          Commonwealth, granting to it all reasonable
          inferences fairly deducible therefrom. The
          judgment of a trial court sitting without a
          jury is entitled to the same weight as a
          jury verdict and will not be set aside
          unless it appears from the evidence that the
          judgment is plainly wrong or without
          evidence to support it.



    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987).   When the sufficiency of the evidence is challenged on

appeal, "it is our duty to look to that evidence which tends to

support the verdict and to permit the verdict to stand unless

plainly wrong."   Snyder v. Commonwealth, 202 Va. 1009, 1016, 121

S.E.2d 452, 457 (1961).     See Johnson v. Commonwealth, 2 Va. App.

598, 604-05, 347 S.E.2d 163, 167 (1986) ("Circumstantial

evidence . . . is sufficient to sustain a conviction.").

     On March 27, 1997, Newport News police officers executed a

search warrant on the residence of George McLean, Jr.    Several

people were inside the house playing cards, and the officers

noted the presence of liquor bottles, beer bottles, and

Styrofoam cups containing liquid in the living room, kitchen,

and bedroom of the house.    An ABC officer identified McLean as

the man who had sold him alcohol illegally on a previous

occasion.   The officers found four firearms, crack cocaine, and

large amounts of cash in the bedroom.

     In a bench trial, McLean was found guilty of possessing a

firearm while unlawfully selling alcoholic beverages, in

violation of Code § 4.1-318, and was sentenced to five years

imprisonment, all of which was suspended. 1


     1
      McLean was also convicted of possession of cocaine with
intent to distribute, in violation of Code § 18.2-248, and
possession of a firearm while in possession of a controlled
substance with intent to distribute, in violation of Code
§ 18.2-308.4. The sufficiency of these convictions is not at
issue in this appeal.

                                 - 2 -
     Code § 4.1-318 states, in relevant part, that:

               No person shall unlawfully manufacture,
          transport or sell any alcoholic beverages,
          and at the time of the unlawful
          manufacturing, transporting, or selling or
          aiding or assisting in any manner in such
          act, shall carry on or about his person, or
          have on or in any vehicle which he may be
          using to aid him in any such purpose, or
          have in his possession, actual or
          constructive, at or within 100 yards of any
          place where any such alcoholic beverages are
          being unlawfully manufactured, transported
          or sold, any dangerous weapon as described
          in Code § 18.2-308.

Code § 4.1-318.   McLean contends that the evidence is

insufficient to prove that he was selling alcohol

contemporaneously with his possession of a dangerous weapon.

     At trial, several Newport News police officers testified

that they observed large amounts of alcohol in the house, that

there were liquor bottles, beer bottles, and white Styrofoam

cups with liquid in them, and that people were drinking when

they entered.   Detective D.M. Best testified that there were at

least four individuals "seated around a table with bottles of

beer, cans of beer . . . [and] fifth bottles of alcohol."    Upon

being questioned outside his residence that day, McLean admitted

to selling drinks "[a]ll the time."    An ABC agent at the house

identified McLean as the man who had illegally sold him alcohol,

and Charles Whiting, a defense witness, testified that McLean

had been selling alcoholic drinks earlier that day.   This

evidence proved that McLean was selling alcoholic beverages.


                               - 3 -
     Sufficient evidence supports the finding that McLean

possessed a dangerous weapon while selling the alcohol.    Four

firearms, dangerous weapons as described in Code § 18.2-308,

were recovered from the bedroom of the house.    Detective Randy

Ronneberg testified that McLean admitted that the bedroom was

his and that the Excel shotgun, with serial number 18501 and

tape around the stock, was his.    McLean also told the officer

that two of the firearms were "Mike's" and that he "was holding

[the rifle] for another person."

     McLean testified that he had stopped selling alcohol a few

weeks earlier.    He argues that no credible evidence supports the

finding that he was selling alcohol while in possession of the

firearms.   The trial court, however, believed the officers and

Whiting, rather than McLean.    "[T]he credibility of witnesses

and the weight accorded their testimony are matters solely for

the fact finder who has the opportunity of seeing and hearing

the witnesses."    Schneider v. Commonwealth, 230 Va. 379, 382,

337 S.E.2d 735, 736-37 (1985).

     The findings of the trial court were supported by evidence

and were not "plainly wrong."     See Snyder, 202 Va. at 1016, 121

S.E.2d at 457.

     The judgment of the trial court is affirmed.

                                                          Affirmed.




                                 - 4 -